Citation Nr: 0630052	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  01-01 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES


1.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain.

2.  Entitlement to a rating in excess of 10 percent for a 
left ankle disability (status post, left arthroscopy, and 
left modified brostrom ankle reconstruction).

3.  Entitlement to a rating in excess of 10 percent for a 
left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1988 to June 
1992, and from November 1992 to September 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which continued 10 percent disability evaluations for 
lumbosacral strain, a left ankle disability, and a left knee 
disability, respectively.  A November 2001 Decision Review 
Officer decision granted an increased rating of 20 percent 
for the lumbosacral strain.  The veteran's appeal, however, 
remains pending because the maximum schedular rating was not 
assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The veteran testified at a February 2005 hearing before the 
undersigned Veterans Law Judge.  This matter was last before 
the Board in June 2005, when it was remanded for further 
evidentiary development.  

In October 2000, the veteran filed claims of service 
connection for a right knee disability, secondary to his 
service-connected left knee disability, and for a right ankle 
condition, secondary to his service-connected left ankle 
disability.  Following the Board's June 2005 remand, the RO 
granted these claims.  The record does not indicate that an 
appeal has been initiated with respect to these claims and 
the Board will consider only the claims listed hereinabove.




FINDINGS OF FACT

1.  The veteran's low back disorder is manifested by a 
chronic lumbar strain and mildly limited range of motion; 
flexion is to 80 degrees; extension is to 30 degrees; left 
lateral flexion is to 30 degrees; right lateral flexion is to 
30 degrees; left lateral rotation is to 45 degrees; right 
lateral rotation is to 45 degrees.  There is no 
radiculopathy. 

2.  The veteran's left ankle disability is manifested by 
pain, tenderness and slightly limited motion, with no 
evidence of ankylosis, malunion of the os calcis or 
astragalus, or nonunion or malunion of the tibia or fibula. 

3.  The veteran's left knee disability is currently 
manifested by pain and slight limitation of motion.  Range of 
motion, considering pain is from 0 to 135 degrees.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for a low back disorder are not met.  38 U.S.C.A. §§ 
1155, 5103 (West 2002);  38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 
(2002), Diagnostic Codes 5235 - 5243 (2006).

2.  The criteria for a disability rating in excess of 10 
percent for a left ankle disability have not been met.  38 
U.S.C.A.  §§ 1155, 5107 (West 2002);  38 C.F.R. 3.321, 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5270, 5271, 5273 (2006). 

3.  The criteria for a disability rating in excess of 10 
percent for a left knee disability have not been met.  38 
U.S.C.A.  §§ 1155, 5107 (West 2002);  38 C.F.R. 3.321, 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5257, 5260, 5261 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in a 
January 2003 letter.   

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran has not received 
notice concerning effective dates.    

No prejudice results, however, in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).   Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contention regarding the claim considered herein.  In 
terms of any notification regarding downstream elements, 
because of the denial of the issues below, any such 
downstream issue is rendered moot; thus, the veteran is not 
prejudiced by the Board's consideration of the pending 
claims.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be typically provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran eventually received sufficient VCAA 
notification.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (holding that a timing error can be cured when VA 
employs proper subsequent process).  Moreover, a January 2004 
supplemental statement of the case was issued following the 
sufficient January 2003 VCAA letter.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
January 2003 letter when it advised the veteran to send the 
RO any medical reports in his possession or any other 
evidence that would substantiate his claims.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the record contains VA examination reports from 
April 1999, March 2000, November 2000, February 2003, and 
July 2005.  The RO has obtained all of the veteran's VA and 
service medical records, as well as all private records 
identified by the veteran.  The veteran has not indicated the 
presence of any other outstanding relevant records.  

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case. 


Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) (1) 
(2006). 

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2006). 

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet.  
App. 49 (1990). 


Low Back

Before revisions, diagnostic code 5292 provided for ratings 
based on limitation of motion of the lumbar spine.  When such 
limitation of motion is moderate, a 20 percent rating is 
warranted.  When limitation of motion is severe, a 40 percent 
rating is warranted.  The maximum rating under DC 5292 is 40 
percent.  38 C.F.R. § 4.71a (2002).

Diagnostic code 5295 provides that a 40 percent rating is 
warranted for severe lumbosacral strain, with a listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  The maximum 
rating under DC 5295 is 40 percent.  38 C.F.R. § 4.71a 
(2002).

The regulations regarding diseases and injuries to the spine 
were revised effective September 26, 2003.  Under these 
regulations, the back disability is evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R.         § 4.71a (2006).  The amended rating 
criteria now define normal range of motion for the various 
spinal segments for VA compensation purposes.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2) (2006). 

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine.  A 50 percent rating is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 40 percent rating is established when 
there is unfavorable ankylosis of the entire cervical spine, 
or forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 30 percent rating is provided for when forward 
flexion of the cervical spine is 15 degrees or less, or for 
favorable ankylosis of the entire cervical spine. 


Left Ankle

Arthritis, due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis, established by 
X-ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of a specific joint is noncompensable 
under the appropriate diagnostic code, a rating of 10 percent 
is applicable for each major joint under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Code 5003 (2006).

Ankylosis (bony fixation) of either ankle, depending upon the 
favorability of the angle of fixation, warrants from 20 to 40 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  
Limitation of motion of the ankle which is moderate warrants 
a 10 percent evaluation, and marked warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  
Malunion of the os calcis or astragalus with moderate 
deformity warrants a 10 percent evaluation, and marked 
deformity warrants a 20 percent evaluation.  38 C.F.R.  § 
4.71a, Diagnostic Code 5273 (2006).  

Normal range of ankle motion is from 20 degrees of upward 
dorsiflexion to 45 degrees of downward plantar flexion.  38 
C.F.R. § 4.71, Plate II.


Left Knee

The veteran's service-connected retropatellar pain syndrome 
of the right knee is rated as 10 percent disabling under 
Diagnostic Code 5257 pertaining to other impairment of the 
knee.  

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

VA General Counsel has stated that compensating a claimant 
for separate functional impairment under Diagnostic Code 5257 
and 5003 does not constitute pyramiding.  See VAOPGCPREC 23- 
97 (July 1, 1997).  VA General Counsel held that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).

Under the Rating Schedule, evaluations for limitation of 
flexion of a knee are assigned as follows:  flexion limited 
to 60 degrees is noncompensable; flexion limited to 45 
degrees is 10 percent; flexion limited to 30 degrees is 20 
percent; and flexion limited to 15 degrees is 30 percent.  
Diagnostic Code 5260 (2006).

Evaluations for limitation of knee extension are assigned as 
follows: extension limited to 5 degrees is noncompensable; 
extension limited to 10 degrees is 10 percent; extension 
limited to 15 degrees is 20 percent; extension limited to 20 
degrees is 30 percent; extension limited to 30 degrees is 40 
percent; and extension limited to 45 degrees is 50 percent.   
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006).

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II (2006).

The veteran's service-connected retropatellar pain syndrome 
of the right knee, is currently assigned a 10 percent 
disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  A 10 percent rating contemplates slight impairment due 
to recurrent subluxation or lateral instability of the knee.  
A 20 percent rating contemplates moderate impairment due to 
recurrent subluxation or lateral instability.  


Factual Background and Analysis


Low Back

In April 1999, the veteran was seen at the VA medical center 
for examination of his low back.  At that time he reported 
occasional "tensing up" of his low back when bending, 
lifting and twisting, as well as difficulty rising from a 
bent over position.  He further reported that he had not 
missed work because of any low back problems, and denied 
radiculopathy, bowel or bladder changes, use of external 
supports or braces, or treatment with physical therapy, 
surgery or injections. 

Physical examination at the April 1999 examination showed the 
spine to be midline and without pelvic obliquity.  The 
cervical, thoracic and lumbar curves were preserved.  There 
was slight tenderness to palpation in the region of the 
lumbosacral junction, but no tenderness of the sacroiliac 
joints or sciatic notches bilaterally.  There was no 
paravertebral muscle spasm or tenderness to palpation of the 
paravertebral musculature.  Active range of motion showed 
flexion of 0 to 110 degrees without difficulty.  Extension 
was 0 to 20 degrees.  Lateral bending was 0 to 20 degrees 
bilaterally, and rotation was 0 to 45 degrees bilaterally.  
Heel-toe walking was intact.  Straight leg raising, 
Goldthwaite, Patrick, pelvic rock and Hoover tests were all 
negative.  Lower extremity active range of motion was intact 
throughout.  Motor strength for the lower extremities was 
graded at 5/5 throughout.  Deep tendon reflexes for the lower 
extremities were 2+ and symmetrical and distal circulation 
and sensation were intact throughout.  X-ray of the 
lumbosacral spine showed no significant abnormality, and the 
examiner ultimately diagnosed recurrent lumbosacral strain, 
mild.  

The veteran once again underwent a VA examination in March 
2000.  At that time he reported low back pain with increased 
activities such as bending at the waist, lifting heavy 
objects and carrying heavy objects.  He denied bowel or 
bladder problems and had no lower extremity complaints.  He 
did not require any assistive devices and was able to 
ambulate and weight bear without difficulty.  

Physical examination in March 2000 showed the spine to be 
without fixed postural abnormalities.  There was tenderness 
to palpation of the lumbosacral paraspinals.  There was no 
discomfort in the sacroiliac joints or sciatic notches, and 
there was no muscle spasm.  The veteran was able to walk on 
his heels and toes of the right lower extremity, but because 
of left ankle pain, was unable to walk on the heels and toes 
of that extremity.  Deep tendon reflexes were zero and 
symmetrical at the knee and 2+ symmetrical at the ankle.  Big 
toe sensor power was 5/5 bilaterally.  There was no lower 
extremity muscle atrophy.  Straight leg raise was positive 
for low back pain at 45 degrees bilaterally.  There were no 
radicular symptoms with straight leg raising.  Range of 
motion of the lumbar spine revealed discomfort mainly on 
extension from flexion.  Flexion was 0 to 80 degrees.  
Extension was zero to 20 degrees with pain from 0 to 20 
degrees.  Lateral bending to the right and left was 0 to 25 
degrees and rotation to the right and left was 0 to 35 
degrees.  There were no focal sensory deficits in the lower 
extremities.  MRI revealed a normal lumbosacral spine.  The 
examiner diagnosed chronic lumbosacral strain. 

Of record is a January 2002 MRI report.  That MRI revealed 
normal anatomic alignment, and that the vertebral body 
heights and disc spaces were well maintained.  The conus 
medullaris terminated at T12-L1 and was normal in signal 
intensity.  The marrow signal was greater than that of the 
intervening disc spaces.  The ultimate impression was of 
small concentric disc bulges at L4-5 and L5-S1 without 
significant spinal canal stenosis or neural foraminal 
narrowing.  

The veteran was next examined by VA in February 2003.  
Physical examination at that time revealed some mild 
tenderness across the left low back.  On forward bending 
fingertips came to the knee, flexion was at 80 degrees right, 
bend was to 20 degrees and left lateral bend was to 15 
degrees.  The veteran was able to walk on heels and toes 
without difficulty.  Patellar tendons and Achilles reflexes 
were 2+.  There was no numbness or weakness.  Right and left 
calves measured 15 7/8".  The veteran had negative straight 
leg raises both sitting and supine.  He had a Fabere of 1/4 
on the right side.  The examiner ultimately diagnosed 
lumbosacral strain.  	

In February 2005 the veteran offered testimony regarding his 
low back disability.  At that time he testified that in 
addition to limitation of motion he would have shooting pains 
down his leg as well as muscle spasms.  The veteran also 
testified that he would sometimes have to rest at work from 
pain caused by walking.  

The last VA examination of record is dated in July 2005.  The 
veteran reported constant low back pain, with radiation down 
the left posterior thigh associated with numbness of the left 
foot, but no weakness.  He further reported that his pain was 
intensified by prolonged sitting and walking, as well as 
driving and is eased by rest. 

Physical examination of the lumbosacral spine in July 2005 
revealed no tenderness or paraspinal spasm.  Straight leg 
raising was negative bilaterally.  Range of motion showed 
forward flexion to 90 degrees, backward extension to 30 
degrees, right and left lateral flexion to 30 degrees, and 
right and left rotation to 45 degrees.  There was no 
objective evidence of pain on motion.  The examiner diagnosed 
chronic strain of the lumbosacral spine. 

Also of record is a December 2005 MRI report regarding the 
lumbar spine.  That MRI revealed that the vertebral bodies of 
the lumbar spine were normal in signal intensity, height and 
alignment.  The thoracic spinal cord was also normal in 
signal intensity and without evidence of cord compression or 
flattening.  The conus medullaris was normal.  The impression 
was normal MRI of the lumbar spine. 

With respect to the relevant rating criteria in effect prior 
to the amendments of September 26, 2003, the veteran is not 
entitled to a disability rating in excess of 20 percent for 
his low back disability.  The competent medical evidence 
outlined above clearly illustrates that the veteran's range 
of motion of his low back is slightly limited.  The evidence 
establishes that flexion, extension, and bilateral extension 
and rotation of the veteran's lumbar spine are predominately 
normal, even with consideration of pain and fatigue on 
motion.  Moreover, the latest VA examination dated in July 
2005 illustrates that the veteran has normal range of motion 
in his low back.  Furthermore, there is no indication of 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing with irregularity of joint space, or 
some of the above with abnormal mobility on forced motion.  
The evidence clearly establishes that the veteran has a mild 
chronic lumbosacral strain manifested by slight, if any, 
limitation of motion.  

With respect to the amended criteria, a rating in excess of 
20 percent is not established for the veteran's low back 
disability.  No ankylosis of the veteran's spine is shown.  
The evidence, as outlined above, does not establish that 
flexion of the veteran's thoracolumbar spine is limited to 30 
degrees or less.  The most that flexion of the veteran's 
spine was limited was to 80 degrees, even when considering 
his complaints of pain.  See DeLuca v.  Brown, 8 Vet. App. 
202 (1995).  Thus, the veteran is not entitled to a rating in 
excess of 20 percent under the new criteria for his low back 
disability.  

Although the veteran has most recently complained of having 
routine flare ups, there is a complete absence of objective 
clinical evidence which in any way corroborates or supports 
the veteran's complaints.  Repeated VA examinations failed to 
reveal muscle spasms or neurological symptoms.   These 
examinations instead document that the veteran has normal 
innervation and muscle strength and gait without interference 
in ordinary locomotion and weight bearing.  There is an 
absence of competent evidence of objective pathology of the 
low back that would warrant an increased evaluation based 
upon subjective complaints of occasional or routine flare ups 
of low back pain. 

In light of the testimony provided at the aforementioned 
Board hearing, the assignment of an extraschedular rating was 
also considered in this case under 38 C.F.R. § 3.321(b)(1).  
The record, however, contains no probative evidence that the 
veteran's service-connected low back disability has resulted 
in marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  The evidence reveals that the veteran is 
able to perform his job as a security guard and no period of 
hospitalization for his low back disability appears in the 
record.  Accordingly, the Board finds that the impairment 
resulting from the veteran's low back disability is 
appropriately compensated by the currently assigned schedular 
rating. 


Left Ankle

At a VA examination dated in April 1999, the veteran reported 
deep lateral discomfort of his left ankle, which was 
aggravated by prolonged weight-bearing or walking.  He also 
reported instability of the ankle whenever he walked over 
uneven grounds or wet surfaces.  Examination of the left 
ankle revealed no discoloration, deformity, or swelling.  
Active range of motion was as follows:  dorsiflexion was 0 to 
20 degrees; plantar flexion was 0 to 45 degrees.  Examination 
further revealed a localized area of tenderness to palpation 
over the anterior talofibular ligament on the lateral aspect 
of the ankle by comparison.  Motor strength of the peroneals 
and other ankle musculature was intact and graded at 5/5.  
There was no discomfort on pronation or supination maneuvers, 
and there was no evidence of laxity on drawer testing of the 
left ankle.  There was no calcaneal varus or valgus 
abnormality on weight bearing.  The examiner diagnosed a mild 
chronic left ankle sprain. 

In November 1999, the veteran underwent left ankle 
arthroscopy and left modified brostrom ankle reconstruction.  
Diagnostic arthroscopy revealed minimal degenerative changes 
and no osteochondral defects.  The veteran's left ankle had a 
small area of chondral fraying medially and some very slight 
inflammation in the lateral joint space.  The diagnosis was 
isolated lateral ankle instability and a modified brostrom 
ankle reconstruction was performed. 

In March 2000, the veteran underwent a medical examination at 
the VA medical center.  At that time, the veteran reported 
continuing lateral ankle pain and weakness, which was most 
pronounced with weight bearing and walking for prolonged 
distances.  Examination of the left ankle revealed a 20 cm 
surgical scar along the anterior border of the left fibula, 
which was well-healed and nontender.  There was some edema in 
the area of the left lateral malleolus and pain on palpation 
of the anterior joint space and the inferior malleolus.  
There was no redness or heat.  There was no instability on 
anterior drawer or talar inversion tilt.  There was 
discomfort on inversion and eversion but no significant 
instability.  There was no ankylosis and no indication of 
inflammatory arthritis.  Range of motion examination showed 
dorsiflexion of 0 to 15 degrees and plantar flexion of 0 to 
35 degrees.  Motor strength on resisted dorsiflexion was 4/5.  
Neurovascular status was intact.  X-rays revealed minor 
degenerative changes, and degenerative joint disease of the 
veteran's left ankle was diagnosed. 

A November 2000 radiographic report revealed a normal left 
ankle.  The joints of the ankle and hind foot were normal.  
No area of joint space narrowing or other signs of 
degenerative change were noted.  No suspicious osseous 
lesions, fractures, or dislocations were seen. 

The final VA examination of record is dated in July 2005.  At 
that time the veteran reported continued pain, especially on 
walking, without swelling in his left ankle.  He reported 
that he was able to perform his job as a security guard and 
attend classes as a full-time student.  Examination of the 
left ankle showed no swelling, fluid, heat, erythema, 
tenderness, crepitus or laxity.  Range of notion showed 
dorsiflexion 0 to 15 degrees and plantar flexion 0 to 35 
degrees.  Inversion and diversion were mildly restricted.  X-
ray revealed no significant abnormality and ligament damage 
was diagnosed.  

A rating in excess of 10 percent for the veteran's left ankle 
disability is not warranted under the circumstances.  The 
Board finds that Diagnostic Codes 5270 and 5273 are 
inapplicable in the present case because, as outlined above, 
there is no ankylosis of the veteran's left ankle and there 
is no evidence of malunion of the os calcis or astralgus with 
moderate or marked deformity.  The evidence does not 
establish marked limitation of the veteran's left ankle.  
Accordingly, even when considering the veteran's complaints 
of pain, the Board does not find the range of motion of the 
veteran's left ankle to be markedly limited.  See DeLuca v.  
Brown, 8 Vet. App. 202 (1995).  Thus, the veteran is not 
entitled to a rating in excess of 10 percent for his left 
ankle disability. 

In light of the testimony provided at the aforementioned 
Board hearing, the assignment of an extraschedular rating was 
also considered in this case under 38 C.F.R. § 3.321(b)(1).  
The record, however, record contains no probative evidence 
that the veteran's service-connected left ankle disability 
has resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation, or has necessitated frequent periods of 
hospitalization.  The evidence reveals that the veteran is 
able to perform his job as a security guard and the only time 
the veteran was hospitalized for his left ankle disability 
was in November 1999, for arthroscopy and reconstructive 
surgery.  Accordingly, the Board finds that the impairment 
resulting from the veteran's left ankle disability is 
appropriately compensated by the currently assigned schedular 
rating. 


Left Knee

The veteran alleges that he is entitled to an increased 
disability rating because his knee pops, occasionally gives 
away, and is painful after prolonged exertion.  Additionally, 
in September 2003, he testified that he experiences throbbing 
and instability.  Of record is an April 1999 VA medical 
examination report regarding the veteran's left knee 
disability.  At that time he reported persistent swelling, 
popping and retropatellar pain, aggravated by stairs, deep 
knee bends, squats and prolonged sitting with the knee bent.  
He denied any episodes of giving way or locking, and reported 
using external support in the form of a hinged knee brace, 
which he reported wearing for strenuous physical activity.  
Physical examination revealed no deformity, discoloration or 
swelling.  There was no tenderness to palpation of the medial 
or lateral joint lines.  Patellofemoral compression test was 
positive on the left.  Active range of motion was 0 to 135 
degrees.  There was no evidence of instability on varus-
valgus stress testing in 0 and 30 degrees of flexion.  
Lachman and drawer test were negative.  McMurray's test was 
likewise negative.  The examiner diagnosed patellofemoral 
pain syndrome of the left knee, mild. 

In March 2000, the veteran was once again seen at the VA 
medical center for a physical examination of his left knee.  
He reported continuing pain in the left retropatellar region 
with swelling and popping on movements such as stair climbing 
and deep knee bends.  He reported locking at times.  The 
veteran did not describe any significant episodes of 
dislocations or subluxations, but did report wearing a knee 
brace.  Physical examination showed that the veteran favored 
his left lower extremity and was able to ambulate without 
assistance or supports.  There was no edema, echymosis, 
instability, redness or heat.  There was tenderness to 
palpation of the medial joint line near the patella.  There 
was crepitus on range of motion.  The patellofemoral 
compression test was mildly positive.  Active and passive 
range of motion in the supine position showed full knee 
extension t the horizontal.  Flexion was 0 to 135 degrees.  
Varus and valgus stresses revealed no instability of the 
medial or collateral ligaments.  Anterior and posterior 
drawer tests and Lachman tests revealed no significant 
instability of the anterior and posterior cruciate ligaments.  
McMurray testing was mildly positive for medial meniscal 
injury.  The examiner diagnosed left patellofemoral syndrome.  

Of record is a June 2000 MRI of the veteran's left knee.  
That MRI revealed no meniscal tear.  The anterior cruciate 
ligament, posterior cruciate ligament, quadriceps tendon, 
patella retinacula, medial collateral ligament and lateral, 
collateral ligamentous complex were intact.  The patellar 
tendon was mildly thickened with intermediate, 
intrasubstance, photon density weighted signal intensity, 
consistent with mild degeneration/tendinopathy.  There was 
minimal joint fluid without significant effusion.  No marrow 
signal intensity abnormality or focal hyaline cartilage 
defect was identified.  No extra capsular soft tissue mass 
was identified.  There was a small amount of fluid within the 
bursa of the semimembranosus tendon.  The impression was of 
no meniscal tear and that all ligaments and tendons appeared 
intact with mild patellar tendinopathy noted. 

In July 2005, the veteran was last seen at the VA medical 
center in regards to his left knee disability.  At that time 
he reported continued intermittent pain without swelling, 
especially on walking, eased by rest.  The veteran reported 
that he was able to do is usual job as a security guard and 
was a full-time student.  Examination of the veteran's left 
knee showed no swelling, fluid, heat, erythyma, or 
tenderness.  There was mild to moderate crepitus upon 
extension.  There was no subluxation, contracture, laxity or 
instability.  McMurray's sign was negative, as was Lachman's 
test.  There were negative anterior and posterior drawer 
signs.  Range of motion showed extension to 0 degrees and 
flexion to 140 degrees.  

An evaluation in excess of 10 percent is not warranted under 
the circumstances.  The evidence outlined above does not 
demonstrate any instability of the veteran's left knee.  All 
tests failed to indicate subluxation or instability.  The 
veteran's only complaint is of pain.  With respect to 
limitation of motion, the evidence shows minimal, if any, 
limitation of motion of the veteran's left knee.  At most, 
his left knee is limited to 135 degrees of flexion.  
Extension of the veteran's left knee has never been limited; 
it has always been to 0 degrees.  The latest examination 
reveals a full range of motion even when considering the 
veteran's pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although the veteran has most recently complained of his knee 
locking up and instability, there is a complete absence of 
objective clinical evidence which in any way corroborates or 
supports the veteran's complaints.  Repeated VA examinations 
failed to reveal such symptoms.  There is an absence of 
competent evidence of objective pathology of the left knee 
which would warrant an increased evaluation based upon 
subjective complaints of left knee locking and instability. 

In light of the testimony provided at the aforementioned 
Board hearing, the assignment of an extraschedular rating was 
also considered in this case under 38 C.F.R. § 3.321(b)(1).  
The record, however, record contains no probative evidence 
that the veteran's service-connected left knee disability has 
resulted in marked interference with earning capacity or 
employment beyond that  interference contemplated by the 
assigned evaluation, or has necessitated frequent periods of 
hospitalization.  The evidence reveals that the veteran is 
able to perform his job as a security guard and no period of 
hospitalization for his left knee disability appears in the 
record.  Accordingly, the Board finds that the impairment 
resulting from the veteran's left knee disability is 
appropriately compensated by the currently assigned schedular 
rating. 


ORDER

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain is denied.

Entitlement to a rating in excess of 10 percent for a left 
ankle disability (status post, left arthroscopy, and left 
modified brostrom ankle reconstruction) is denied.

Entitlement to a rating in excess of 10 percent for a left 
knee disability is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


